Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. This is a continuation of a reissue application of U.S. Patent 8,741,413 (hereafter “The ‘413 Patent”), which issued from U.S. application Serial No. 13/867,198 (hereafter "the '198 application”) with claims 1-27 on June 3, 2014.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26, 27, 29, 30, 32, 33, 42-48, 50 and 53-55 stand rejected under 35 U.S.C 103 as unpatentable over “Growth of Large Diameter 6H SI and 4H n+ SiC Single Crystals”, Mater. Res. Soc. Symp. Vol. 1246, 2010 by Gupta et al (hereafter “Gupta”) in view of US Patent Application 2007/0068449 A1 to Seo et al. (hereafter “Seo”).  
With regard to claim 26, Gupta teaches hexagonal (6H and 4H) single crystal SiC wafers as large as 123 mm in figure 2. As shown in figure 7 of Gupta, wafers were produced having lattice curvatures of below 0.1° and full width at half maximum -2 which satisfies the claimed no more than 0.78cm-2.    
Gupta does not teach wafer average total dislocation densities of no more than 10,000cm-2.  It would have been obvious to a person of ordinary skill in the art to strive for the lower claimed dislocation densities because Gupta describes the presence and interaction of dislocations and other faults as the primary factor in determining crystal quality.  Furthermore, it is generally recognized that it is obvious to minimize impurities in known products: MPEP 2144.04 VII.
While Gupta explains that 150mm diameter wafers are desirable “in the future” in the introduction on the first page, Gupta does not explicitly teach wafers having a diameter of at least 150 mm.  Seo teaches high quality SiC 4H and 6H single crystals as large as 8 inches in diameter (203 mm).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to produce Gupta’s wafers in diameters of at least 150 mm because Gupta expresses that 150 mm is the target size of its high-quality crystals in the future and Seo demonstrates that larger diameters of high-quality SiC crystals have been known in the art.
While Gupta includes stacking faults with other dislocation defects in a description of crystal quality, Gupta does not explicitly teach that a zero density of stacking faults was produced.  The discussion on pages 8 and 9 of Gupta indicates that overall reduction in dislocation density is due to reactions between dislocations and faults. Specifically, “dissociation of a TSD into stacking faults” It would have been obvious to a person of ordinary skill in the art at the time the invention was made to 
With regard to claims 27 and 53, Gupta’s SiC crystals are taught to include both 4H and 6H polytypes.
With regard to claims 29 and 30, Gupta does not teach micropipe densities of no more than 0.2cm-2 or no more than 0.1cm2 respectively.  Seo’s micropipe density does not approach the claimed limits.  It would have been obvious to a person of ordinary skill in the art to strive for the lower claimed dislocation densities because Gupta describes the presence and interaction of MPD and other faults as the primary factor in determining crystal quality.  Furthermore, it is generally recognized that it is obvious to minimize impurities in known products: MPEP 2144.04 VII.
With regard to claim 32-33, Gupta states in ‘Conclusions’ on page 11 that the total dislocation density of its 4H crystal was 1·104cm-2.  Lower concentrations are known to be found near the periphery. Gupta does not teach wafer average total dislocation densities of no more than 10,000cm-2.  It would have been obvious to a person of ordinary skill in the art to strive for the lower claimed dislocation densities because Gupta describes the presence and interaction of dislocations and other faults as the primary factor in determining crystal quality.  Furthermore, it is generally recognized that it is obvious to minimize impurities in known products: MPEP 2144.04 VII.

Seo teaches high quality SiC 4H and 6H single crystals as large as 8 inches in diameter (203 mm).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to produce Gupta’s wafers in diameters of 150 mm, 200 mm or between approximately 150 mm and 200 mm because Gupta expresses that larger high-quality crystals are expected in the future and Seo demonstrates that larger diameters of high-quality SiC crystals have been known in the art.
With regard to claims 45 and 46, Gupta teaches that edge to edge variation in the Ω value was measured based on the (0001) lattice planes.   As discussed earlier, Gupta teaches lattice curvatures below 0.1° which is a deviation from the (0001) crystallographic plane of less than 4° as required by claim 46 or approaching a parallel wafer face as required by claim 45.
With regard to claim 47, Gupta teaches lattice curvatures below 0.1°.
With regard to claim 48, Gupta in figure 7 teaches at least one example having a lattice curvature ΔΩ of 0.03°over the total area of the wafer.  
With regard to claim 50, Gupta in figure 7 teaches at least one example having FWHM less than 20 arc-seconds (15 in one, 12 in another). 



Response to Arguments
Applicant's arguments filed 5 February 2021 have been fully considered but they are not persuasive. No amendments were made to the claims in response to the Non Final rejection mailed 5 August 2020
In the remarks filed 5 February 2021, applicant repeats arguments similar to those submitted with prior responses.  Patent Owner’s allegation that Seo does not overcome the deficiency of Gupta has been addressed in the final rejection mailed 17 April 2020 (pp. 8-9). The applicant alleges that the Examiner’s characterization of Seo is contrary to the evidence of record, but fails to specify the contrary evidence.  
The argument that Seo’s disclosures of “a diameter of 2 to 8 inches” or “a diameter equal or less than 8 inches” does not teach how to achieve such a large diameter SiC crystal is not relevant to the product claims at issue.  To anticipate or render obvious the product as instantly claimed, the prior art need only teach the claimed product features. Furthermore, the disclosure of Seo as a whole is not limited by the experimental examples. 
Patent owner alleges that the Examiner has not provided any contrary evidence or any meaningful explanation as to why Dr. Zwieback’s testimony should not be credited.  The declaration was given full consideration in the final office action issued 17 
Patent Owner’s argument that the Examiner’s characterization of Gupta is contrary to the evidence of the record because dissociation of a TSD “would increase, at least locally, the number of stacking faults – not reduce the number of stacking faults”, is not convincing.  The language of amended claim 26 does not preclude a local increase in stacking faults occurring while the “zero density of stacking faults determined by wafer mapping using x-ray topography” limitation is satisfied.  The Zwieback declaration did not address the zero density by wafer mapping limitation at all. Therefore, the contention that the Examiner has not dealt directly with that factual allegation is not pertinent to the present state of the claims.  
Patent Owner’s allegation that it would not have been obvious to modify Gupta in view of Seo because figure 6 of Seo indicates a micropipe density suggesting poor quality SiC crystals is not convincing. The 16 June 2020 amendments to the claims include a wafer-average micropipe density (MPD) which was not addressed in the 4 February 2020 declaration. As noted in the rejection, figure 10 of Gupta teaches an average micropipe density of 0.6cm-2 which satisfies the claimed “no more than 0.78cm-2”.  The disclosure of Seo as a whole is not limited by Figure 6 and the rejection is based on what the combination of the Gupta and Seo teachings make obvious to a person of ordinary skill in the art.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Duty of Disclosure
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,741,413 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E VINCENT whose telephone number is (571)272-1194.  The examiner can normally be reached on 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jean C Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Sean E Vincent/           Patent Reexam Specialist, Art Unit 3991                                                                                                                                                                                             
Conferees:

/ Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991




                                                                                                                                                                                      /TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991